Citation Nr: 1410605	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-00 165	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a stomach disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to November 2002, from January 2003 to July 2004, and from February 2008 to May 2009, including service in the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The claims for service connection for a right shoulder disability, a stomach disability, and a back disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Veteran's left knee disability, a lateral meniscus tear, pre-existed active duty service in February 2008.

2.  The evidence does not clearly and unmistakably show that the Veteran's left knee disability was not aggravated by service.

3.  At the September 2013 hearing, the Veteran requested that the issue of entitlement to service connection for sleep apnea be withdrawn.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, a lateral meniscus tear with meniscectomy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013). 

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board grants service connection for a left knee disability.  As this represents a complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist, as to that issue, is necessary.

Service Connection

The Veteran seeks service connection for a left knee disability.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A left knee disability was not noted on the examinations provided to the Veteran upon entrance to active duty in February 2008.  As such, the presumption of soundness applies to this condition.  VA cannot presume that, at service entry, the Veteran was not sound with respect to his left knee. 

Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's left knee disability preexisted service, it must find (1) that clear and unmistakable evidence shows that the left knee disability preexisted service; and (2) that clear and unmistakable evidence shows that his left knee disability was not aggravated by service.  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).

Based upon the statements provided by the Veteran, and the evidence in his service treatment records, the Board finds that there is clear and unmistakable evidence that the Veteran's left knee disability existed prior to his period of active duty that began in February 2008.  The service treatment records show that in January 2007, the Veteran slipped on icy stairs and injured his left knee.  A February 2007 treatment record shows that he complained of left knee pain since the fall.  X-rays were normal.  The assessment was that the Veteran's examination was consistent with a lateral meniscus tear.  An MRI of the left knee in March 2007 showed a radial lateral meniscus posterior horn tear and a lateral meniscus anterior strut tear.  A left knee meniscectomy was performed in May 2007.  

As medical professionals found that a left knee disability, a lateral meniscus tear, pre-existed service, and, there is no medical evidence to the contrary, the Board concludes that the Veteran's left knee lateral meniscus tear clearly and unmistakably existed prior to his entrance into active service in February 2008. 

Having shown that a left knee disability preexisted active duty service, the next step is to determine whether such disability was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A September 2008 service treatment record shows that the Veteran complained of pain, giving way, and locking of the left knee.  The assessment was pain.  On a January 2009 Post-Deployment Health Assessment, the Veteran reported that his left knee still bothered him.  During a February 2009 Report of Medical Assessment, a service physician noted that the Veteran had a history of left knee with torn meniscus (lateral) with surgery two years ago; no physical therapy followed.  The examiner stated that the knee had gotten worse during deployment with running, carrying loads, and physical training.  

The February 2009 medical assessment is uncontroverted evidence that the Veteran's pre-existing lateral meniscus tear of the left knee underwent an increase in disability during active duty service.  The claim file does not, however, contain clear and unmistakable evidence showing that the increase in the left knee disability is due to the natural progress of the disease.

At a VA examination in October 2012, a VA examiner provided a diagnosis of knee sprain.  The examiner opined that the left knee disability was not related to service.  The Board finds that the opinion and rationale are inadequate as they do not address the question of aggravation of a pre-existing left knee disability.  The report also reflects that the examiner incorrectly attributes a history of a meniscectomy to the right knee, and not the left knee.  

Finally, VA treatment records in March 2013 show continued complaints of left knee pain, instability as well as a diagnosis of left knee patellofemoral osteoarthritis.

In short, the Board finds that the medical evidence clearly and unmistakably shows that the Veteran had a left knee disability prior to entering a period of active duty service in February 2008.  The medical evidence, however, does not clearly and unmistakably reflect that the left knee disability was not aggravated by such service.  Thus, because the Veteran was considered sound at service entrance with respect to his left knee, and since the evidence does not clearly and unmistakably show that his left knee disability both existed prior to service and was not aggravated by service, the criteria for service connection have been met.  

Withdrawn Issue

At the September 2013 hearing, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to service connection for sleep apnea be withdrawn.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and as such, it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


ORDER

Service connection for a left knee disability, lateral meniscus tear with meniscectomy, is granted.

The appeal of the claim of service connection for sleep apnea is dismissed.


REMAND

The Veteran seeks service connection for a right shoulder disability and a low back disability.  He asserts that he developed such disabilities during service from wearing a 25 pound flak jacket and a heavy weapon sling, which carried an assault rifle with under-slung grenade launcher, for many hours each day.  

The Veteran was afforded a VA examination for his right shoulder disability in February 2013 and was diagnosed with a strain, tendinosis, acromioclavicular (AC) joint impingement syndrome, and osteoarthritis.  The VA examiner did not, however, indicate whether the shoulder disability is related to service and therefore, the examination is inadequate.  The Veteran reports that his back pain had onset in service and he reports continued back pain at present.  He has not yet been afforded a VA examination; therefore the claim must be remanded for this to be accomplished.

The Veteran also seeks service connection for a stomach disability.  In a Post-Deployment Health Assessment dated in January 2009, the Veteran reported that he experienced symptoms of heartburn/indigestion during service, but did not seek medical treatment.  The Veteran reports that his symptoms have continued since service.  Post-service VA treatment records reflect similar complaints.  At the February 2013 VA examination, the examiner provided a diagnosis of gastroesophageal reflux disease (GERD), but did not indicate whether GERD is related to service; therefore, the examination is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to obtain any additional evidence pertinent to the claims on appeal, including records of physical therapy for his shoulder at Riverton Physical Therapy between November 2011 and January 2012.  Also, obtain VA treatment records since April 2013.  

2.  Once any outstanding medical records have been associated to the claim file, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE).  The examiner is to provide an opinion for each question below.

a) Is it at least as likely as not that any current right shoulder and low back disabilities are related to service?  

With regard to the claimed low back disability, the examiner must state whether it is at least as likely as not that the Veteran's back symptoms can be attributed to a known clinical diagnosis; and if so, whether it is at least as likely as not that such disorder had its onset in service or is otherwise related to service.  If there are objective signs or symptoms of a back condition that cannot be ascribed to a known clinical diagnosis, the examiner should describe all symptoms associated with those signs or symptoms.  

In formulating these opinions, the examiner is to address the Veteran's contention that during his 10-month tour in Iraq, he wore a 25 pound flak jacket and carried a shoulder-slung assault rifle with grenade launcher for approximately six hours per day.

3.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE).  

The examiner is to provide an opinion as to whether it is at least as likely as not that any current stomach disability, to include GERD, had onset during a period of active duty or, is otherwise related to service.  

In formulating an opinion, the examiner is to consider that although the Veteran did not seek medical treatment for his symptoms of heartburn/indigestion during service, he did report these symptoms in a post-deployment questionnaire and further is competent to report that he experienced such symptoms during service. 

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


